Benbrooke Wedgewood Partners, L.P. v. Southwest Bank



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-462-CV





BENBROOKE WEDGEWOOD 	APPELLANT

PARTNERS, L.P.	



V.



SOUTHWEST BANK	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On January 4, 2006, we notified Appellant Benbrooke Wedgewood Partners, L.P., in accordance with Rule 42.3(a), that this court may not have jurisdiction over this appeal from the trial court’s December 6, 2005 order denying Appellant’s motion to dissolve the writ of sequestration.
(footnote: 2)  We stated that the appeal would be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed within ten days a response showing grounds for continuing the appeal.
(footnote: 3)  Appellant did not file a response.

The trial court has confirmed that Appellee Southwest Bank’s suit against Appellant remains pending in the trial court and that no final judgment has been signed.  Further, the order that Appellant seeks to appeal is not an appealable interlocutory order.
(footnote: 4)  Because there is no final judgment or appealable interlocutory order, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 5)
								PER CURIAM





PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:  April 27, 2006

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 42.3(a); 
Tex. R. Civ. P.
 712a; 
Tex. Civ. Prac. & Rem. Code Ann.
 §§ 62.041-.043 (Vernon 1997).


3:See 
Tex. R. App. P.
 42.3(a).


4:See
 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2005). 


5:See
 
Tex. R. App. P.
 42.3(a), 43.2(f).